Judge Becton
dissenting.
Were I a legislator I could endorse wholeheartedly the “what ought to be the law” rule that permeates the majority’s decision. After all, cogent policy reasons favor a rule that requires the receiver of stolen goods, not the victim whose goods are stolen, to travel to any county where the thief may be tried. But I am bound by the rules of law that courts should interpret the law, not legislate, and that criminal statutes are to be strictly construed against the State. Consequently, believing that the general venue provisions in G.S. Sec. 15A-131 supersede the specific *622venue provisions in our “Receiving Stolen Goods” statute, and further, that in any event, there exists in this case a fatal variance between the allegations in the indictments and the proof at trial, I dissent.
First, in my view, the majority has improperly applied the “rule of recency” stated in Food Stores v. Board of Alcoholic Control ante p. 620. The specific venue provisions in G.S. Sec. 14-71 are not more recent in time merely because that statute has been amended since the Criminal Procedure Act was passed. The majority’s reasoning is unconvincing because the 1975 amendments to G.S. Sec. 14-71 did not involve the portion of the statute relating to venue, and we thus may not assume that the legislature’s scrutiny extended to those provisions.
A direct conflict exists between G.S. Sec. 14-71 which extends venue for receiving goods to counties where the goods are possessed, or where the thief may be tried, and G.S. Sec. 15A-131 which expressly limits venue "[ejxcept as otherwise provided in this subsection” to “the county where the charged offense occurred. . . .” Significantly, G.S. Sec. 15A-131 contains no exception for “receiving stolen goods” cases. Moreover, the Criminal Procedure Act specifically provides: “All laws and clauses of laws in conflict with this Act are hereby repealed.” 1973 N.C. Sess. Laws c. 1286, s.30. In Nytco Leasing Co. v. Southeastern Motels, 40 N.C. App. 120, 252 S.E. 2d 826 (1979), this Court relied upon an identical general repealer in holding that Rule 32 of the Rules of Civil Procedure regarding the use of depositions at trial took precedence over an older, conflicting statute, G.S. Sec. 8-83, despite the fact that G.S. Sec. 8-83 had not been explicitly repealed. In my view, once the legislature has unambiguously stated its intent to repeal conflicting statutes, we cannot require continuous legislature re-expression of that intent by demanding that every amendment thereafter to any affected statute explicitly delete or modify the previously supplanted portions.
Second, regardless of which venue statute controls this case, the indictment must correctly allege the facts that establish venue. Admittedly the indictments here are valid on their faces since a Guilford County grand jury alleged that the goods were received in Guilford County. See State v. Vines, 317 N.C. 242, 345 S.E. 2d 169 (1986). However, since all the evidence shows that the *623receiving occurred in Davidson County and that the theft occurred in Guilford County, the indictments cannot stand. Although the location of the crime is not an element of the offense, ante p. 619, I believe the requirement that an indictment allege that the offense was committed in a designated county is intended to provide adequate notice to the defendant of the facts relied upon by the State to establish the grand jury’s power to indict in that location as well as to more “clearly . . . apprise the defendant ... of the conduct which is the subject of the accusation,” G.S. Sec. 15A-924(a)(5), ante p. 618, so that he may properly prepare his defense.
Because the cases in which venue exists in a county other than where the alleged crime occurred are rare, accuracy in alleging the facts that establish venue in such cases is especially important. Here the State failed to allege that the “thief’ stole the property or could otherwise be tried in Guilford County so as to come within the special venue provision of G.S. Sec. 14-71 upon which the State relies. In my view, the State may not allege one set of facts in the indictment to establish venue and rely upon another at trial, even if venue would exist under either set of facts.
Based on the foregoing, I vote to reverse.